--------------------------------------------------------------------------------

Exhibit 10.1


FIRST AMENDMENT TO FORBEARANCE AGREEMENT


THIS FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is entered into
as of February 18, 2016, and amends that certain Forbearance Agreement dated
November 24, 2015 (the “Forbearance Agreement”) by and among (i) Brushy
Resources, Inc. (f/k/a Starboard Resources, Inc.), a Delaware corporation
(“Borrower”), (ii) ImPetro Resources, LLC, a Delaware limited liability company
(“ImPetro Resources”), (iii) ImPetro Operating, LLC, a Delaware limited
liability company (collectively with ImPetro Resources, the “Guarantors” and
each a “Guarantor”), and (iv) Independent Bank, a Texas state bank (“Lender”). 
Capitalized terms used but not defined herein have the meaning given such terms
in the Forbearance Agreement, if defined therein, and if not defined in the
Forbearance Agreement, then have the meaning given such terms in the Credit
Agreement (as defined below).


R E C I T A L S:


WHEREAS, the Borrower, the Guarantors and the Lender entered into the
Forbearance Agreement to set forth certain terms and conditions upon which the
Lender would agree to forbear from exercising certain remedies available to it
with respect to various Forbearance Defaults described in the Forbearance
Agreement, which had occurred in connection with that certain Credit Agreement
dated June 27, 2013 between the Borrower and the Lender (as previously amended,
the “Credit Agreement”);


WHEREAS, the Forbearance Expiration Date contemplated by the Forbearance
Agreement occurred on January 31, 2016, all outstanding principal of and accrued
interest on the Note is now due and payable, and the Lender is entitled to
exercise its remedies with respect thereto;


WHEREAS, the Borrower and Lilis Energy, Inc. (“Lilis”) have advised the Lender
that Lilis desires to purchase the Note and the Lender’s Liens on the Borrower’s
property which secure the Note (the “Lilis Sale”), and have requested that the
Lender continue to forbear from exercising its remedies until February 26, 2016
to provide additional time for Lilis to facilitate such purchase and related
corporate transactions among Lilis and the Borrower; and


WHEREAS, a delinquency charge in the amount of $250,000 is hereby assessed in
respect of the past due principal on the Note, and shall be due and payable on
the earlier to occur of the closing of the Lilis Sale and February 26, 2016;


- 1 -

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants made
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Borrower, the Guarantors, the Lender and, as
applicable, Lilis agree as follows:


1.           New Definitions.  The following definitions are hereby added to
Section 4.1.1 of the Forbearance Agreement, and thereby, also to Section 1.1 of
the Credit Agreement, in the proper alphabetical order:


“Critical Default” means any of the following:


(a)           the occurrence of an Event of Default under Section 8.1.4 or
Section 8.1.5 of the Credit Agreement;


(b)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 2.6.2 of the Forbearance Agreement;


(c)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 7.7 of the Credit Agreement;


(d)           any action, suit or proceeding shall be instituted which (i)
relates to the Credit Agreement and names the Lender as a party, or (ii)
prohibits or restricts the consummation of the Lilis Sale; or


(e)           any of the conditions to forbearance set forth in paragraph 4 of
the First Amendment to Forbearance Agreement shall not be satisfied by the
applicable due date therefor.


“First Amendment to Forbearance Agreement” means the First Amendment to
Forbearance Agreement dated February 18, 2016 by and among the Borrower, the
Guarantors and the Lender, and acknowledged and agreed by Lilis Energy, Inc.,
amending the Forbearance Agreement.


2.           Section 5.1 of the Forbearance Agreement is hereby amended and
restated in its entirety to read as follows:


“5.1         Forbearance.  Subject to the satisfaction of the conditions set
forth in Article 6 of this Forbearance Agreement and in paragraph 4 of the First
Amendment to Forbearance Agreement, during the Forbearance Period:


5.1.1           The Lender agrees to forbear from exercising its remedies to
collect the Obligations or to enforce the Security Documents.


5.1.2           The covenants set forth in Section 7.15 of the Credit Agreement
shall be suspended until the Forbearance Expiration Date, as defined below.”


3.           Section 5.6 of the Forbearance Agreement is hereby amended and
restated in its entirety to read as follows:


“5.6         Expiration of Forbearance Period.  The Forbearance Period will
expire and terminate automatically and without notice upon the earlier to occur
of February 26, 2016 or the occurrence of any Critical Default (such earlier
date being the “Forbearance Expiration Date”).”


- 2 -

--------------------------------------------------------------------------------

4.           Conditions to Forbearance.  The effectiveness of the agreements of
the Lender set forth in Section 5.1 of the Forbearance Agreement is subject to
the prior satisfaction of each of the following conditions contemporaneously
with the execution and delivery of this Amendment (or such later date as may be
specified herein):


(a)           The Lender shall have received a counterpart of this Amendment
duly executed by the Borrower, the Guarantors and Lilis.


(b)           The Lender shall have received a payment in immediately available
funds in the aggregate amount of $239,243.98, consisting of (i) the $30,000
forbearance restructuring fee contemplated by Section 2.2 of the Forbearance
Agreement, (ii) $34,027.78 of non-default interest accrued and accruing through
February 26, 2016, (iii) $138,878.47 of default interest, which constitutes
one-half of the total amount of default interest accrued and accruing through
February 26, 2016, (iv) reimbursement of certain attorneys’ fees and expenses
incurred by the Lender of $23,087.73, and (v) reimbursement of professional fees
of $13,250.00. The foregoing payment shall be made in full contemporaneously
with the execution and delivery of this Amendment, notwithstanding the amendment
of the definition of “Forbearance Expiration Date” and the use of such defined
term as the deadline for payment that would otherwise apply under Section 2.2
and Section 2.3 of the Forbearance Agreement.  If the Lilis Sale is consummated
prior to February 26, 2016, the Borrower will receive a credit with respect to
the prepaid interest for the number of days prior to such date that the Lilis
Sale was consummated (and the corresponding purchase price of the Note and Liens
as part of the Lilis Sale will be reduced accordingly).  As one component of the
purchase price for the Note and Liens, upon consummation of the Lilis Sale,
Lilis shall pay to the Lender $138,878.47 attributable to the remaining default
interest accrued and accruing through February 26, 2016; provided, however, that
if the Lilis Sale is consummated prior to February 26, 2016, such amount shall
be reduced accordingly.  If for any reason the Lilis Sale is not consummated,
the Borrower shall continue to remain liable for the remaining $138,878.47 of
default interest accrued and accruing through February 26, 2016, and thereafter,
interest shall continue to accrue on the Note in accordance with the terms
thereof and of the Credit Agreement and Forbearance Agreement.


(c)           The representations and warranties of the Borrower, the Guarantors
and Lilis contained in this Amendment are true and correct in all material
respects on and as of the date of this Amendment.


(d)           The consummation of this Amendment does not contravene, violate,
or conflict with any Requirements of Law.


(e)           All matters incident to the consummation of this Amendment are
satisfactory to the Lender.


5.           Lilis Sale.  As a material inducement to the Lender’s willingness
to enter into this Amendment and extend the Forbearance Period under the terms
and conditions set forth herein, by its execution hereof, Lilis agrees to use
commercially reasonable efforts to consummate the Lilis Sale on or prior to the
February 26, 2016.  Lilis acknowledges and agrees that the Lender would not be
willing to enter into this Amendment but for Lilis’s agreements set forth in
this paragraph 5, and that Lilis will derive material benefit from the extended
forbearance period provided herein in conjunction with the proposed Lilis Sale
and related corporate transactions among Lilis and the Borrower.
- 3 -

--------------------------------------------------------------------------------

6.           Delinquency Charge.  The Lender hereby imposes on the Borrower a
delinquency charge in the amount of $250,000 with respect to the past due
principal amount of the Note, which charge shall be payable upon the earlier to
occur of February 26, 2016 or the closing date of the Lilis Sale. The Borrower
hereby acknowledges its obligation to pay such delinquency charge.  If the Lilis
Sale is consummated, an amount equal to such charge shall be included as a
component of the total purchase price payable by Lilis for the Note and related
Liens.


7.           No Waiver.  No Forbearance Defaults or other Events of Default are
being waived hereby, and all such Forbearance Defaults and other Events of
Default which exist on the date of this Amendment shall continue to exist unless
waived in writing by the Lender after the date of execution of this Amendment.


8.           Representation and Warranties.


(a)           Each of the Borrower and the Guarantors hereby represents and
warrants to the Lender, with the intention that the Lender shall rely thereon
without any investigation or verification by the Lender or its counsel, that
this Amendment has been duly executed and delivered on behalf of the Borrower
and the Guarantors, and that the execution, delivery and performance of this
Amendment has been duly authorized by all necessary action on the part of the
Borrower and the Guarantors.


(b)           Lilis hereby represents and warrants to the Lender, with the
intention that the Lender shall rely thereon without any investigation or
verification by the Lender or its counsel, that this Amendment has been duly
executed and delivered on behalf Lilis, and that the execution, delivery and
performance of this Amendment has been duly authorized by all necessary action
on the part of Lilis.


9.           Further Assurances.  The Borrower and the Guarantors hereby agree
to execute and deliver any and all documents, instruments and agreements, and to
take such other actions, as the Lender may reasonably require to effect the
transactions and arrangements contemplated by this Amendment.


10.           Amendments and Waivers.  Any provision of this Amendment may be
amended or waived (either generally or in a particular instance and either
retroactively or prospectively) by a written instrument signed by each party
hereto.  Delivery of an executed counterpart of such written instrument by
telecopy, e-mail, facsimile or other electronic means shall be effective
delivery of a manually executed counterpart of such written instrument.


11.           Highest Lawful Interest Rate.  Nothing in the Forbearance
Agreement, as amended hereby, shall be construed or interpreted to be in
violation of Section 9.2 of the Credit Agreement.


12.           Expenses.  The Borrower agrees to pay the expenses of the Lender
incurred in connection with the preparation and negotiation of this Amendment in
accordance with Section 9.4 of the Credit Agreement.
- 4 -

--------------------------------------------------------------------------------

13.           Conditions Precedent for the Benefit of Lender.  All of the
conditions precedent to the obligations of the Lender set forth in this
Amendment are solely for the benefit of the Lender, and no Person other than the
Lender may rely thereon or insist on compliance therewith.


14.           GOVERNING LAW.  This Amendment has been negotiated, is being
executed and delivered, and will be performed in whole or in part, in the State
of Texas.  This Amendment and any litigation between the parties (whether
grounded in contract, tort, statute, law or equity) shall be governed by,
construed in accordance with, and interpreted and enforced pursuant to the Laws
of the State of Texas (and the applicable federal Laws of the United States of
America) without giving effect to its choice of law principles.


15.           NO DEFENSES OF BORROWER OR GUARANTORS.  The Borrower and the
Guarantors each stipulate, warrant, represent and agree that, as of the date of
this Amendment, it has no defenses against its obligations to pay any of the
Obligations or to pay its Guaranty, as applicable, or to pay any other amount
due and owing to the Lender pursuant to the Loan Documents.  The Borrower and
the Guarantors each acknowledge, warrant and agree that the Lender has acted in
good faith in all respects as to the Loan Documents and this Amendment, and has
conducted in a commercially reasonable manner its relationship with the Borrower
and the Guarantors in connection with the Loan Documents and this Amendment, and
the Borrower and the Guarantors hereby waive and release any claims to the
contrary.


16.           RELEASE OF CLAIMS.  The Borrower and the Guarantors, each for
itself, its successors and assigns, and all those at interest therewith
(collectively, the “Releasing Parties”), jointly and severally, hereby
voluntarily and forever, RELEASE, DISCHARGE AND ACQUIT the Lender and its
officers, directors, shareholders, employees, agents, counsel, successors,
assigns, representatives, affiliates and insurers (sometimes referred to below
collectively as the “Released Parties”) and all those at interest therewith of
and from any and all claims, causes of action, liabilities, damages, costs
(including, without limitation, attorneys’ fees and all costs of court or other
proceedings), and losses of every kind or nature at this time known or unknown,
direct or indirect, fixed or contingent, which the Releasing Parties have or
hereafter may have arising out of any act, occurrence, transaction or omission
occurring from the beginning of time to the Forbearance Effective Date if
related to the Note, the Credit Agreement or the other Loan Documents (the
“Released Claims”), except that the future duties and obligations of the Lender
under the Loan Documents and the rights of the Borrower and the Guarantors to
their respective funds on deposit with the Lender shall not be included in the
term Released Claims.  IT IS THE EXPRESS INTENT OF THE RELEASING PARTIES THAT
THE RELEASED CLAIMS SHALL INCLUDE ANY CLAIMS OR CAUSES OF ACTION ARISING FROM OR
ATTRIBUTABLE TO THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF
THE RELEASED PARTIES.


17.           Access to Counsel; Understanding of Terms; No Commitment to
Renew.  By execution of this Amendment, each of the Borrower, the Guarantors and
Lilis severally (but not jointly) warrants and represents to the Lender that (i)
it was represented by (or had the opportunity to be represented by) counsel of
its own selection; (ii) it understands the terms of this Amendment; and (iii)
there is no commitment of the Lender or any other party for a renewal,
extension, or modification of the Credit Agreement, the Note or the Forbearance
Agreement in the future on any terms whatsoever.  This Amendment has been
reviewed and negotiated by sophisticated parties with access to legal counsel,
and no rule of construction shall apply hereto or thereto which would require or
allow this Amendment to be construed against any party because of its role in
drafting this Amendment.
- 5 -

--------------------------------------------------------------------------------

18.           Conditions to Effectiveness.  This Amendment shall be effective
upon its execution by the Borrower, the Guarantors, the Lender and Lilis and the
receipt thereof by the Lender.


19.           Counterparts.  This Amendment may be executed in a number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Amendment by telecopy, e-mail, facsimile or other
electronic means shall be effective as a delivery of a manually executed
counterpart of this Amendment.


20.           Effect.  This Amendment is one of the Loan Documents.  Except as
expressly provided hereby, the Credit Agreement, the Forbearance Agreement and
the other Loan Documents shall remain unchanged and in full force and effect.


[Signature page follows]
- 6 -

--------------------------------------------------------------------------------



21.           ENTIRE AGREEMENT.  THE FORBEARANCE AGREEMENT, AS AMENDED BY THIS
AMENDMENT, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT HEREOF AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN
THE PARTIES HERETO, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF. 
FURTHERMORE, IN THIS REGARD, THIS FORBEARANCE AGREEMENT, AS AMENDED BY THIS
AMENDMENT,  REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first set forth above.



 
BORROWER:
 
BRUSHY RESOURCES, INC. 
       
By:
/s/ Michael J. Pawelek  
Name:
Michael J. Pawelek
 
Title:
Chief Executive Officer
         
GUARANTORS: 
 
IMPETRO RESOURCES, LLC 
         
By:
/s/ Michael J. Pawelek   
Name:
Michael J. Pawelek 
 
Title:
President and Chief Executive Officer
         
IMPETRO OPERATING, LLC 
         
By:
/s/ Michael J. Pawelek   
Name:
Michael J. Pawelek
 
Title:
Chief Executive Officer
         
LENDER: 
   
INDEPENDENT BANK
           
By:
/s/ John E. Davis   
Name:
John E. Davis
 
Title:
Executive Vice President



[Signature pages continue]
 
Signature Page to Brushy Resources, Inc.
First Amendment to Forbearance Agreement
(Independent Bank)

--------------------------------------------------------------------------------

Executed and agreed for purposes of being bound by the provisions of the
foregoing Amendment, including without limitation paragraph 5 thereof:



 
LILIS ENERGY, INC.
       
By:
/s/ Abraham Mirman   
Name:
Abraham Mirman
 
Title:
Chief Executive Officer

 
Signature Page to Brushy Resources, Inc.
First Amendment to Forbearance Agreement
(Independent Bank)


--------------------------------------------------------------------------------